DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been acknowledged and entered. Claims 1-25 are pending in the application.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 10/22/21 and 11/18/21 have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a fiber optic network of the claimed invention.

Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.
Reasons for Allowance
5.	Claims 1-25 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a fiber optic network, comprising at least one cable assembly, the at least one cable assembly comprising a fiber optic connector comprising a housing including a rear end and a front end with a longitudinal passageway extending between the rear end to the front end with a keying portion disposed on an opposite side from a locking feature of the housing; and a cable terminated to the fiber optic connector, the cable comprising at least one optical fiber and a cable jacket, wherein the cable jacket comprises a cross-section having a major axis and a minor axis, wherein the cross-section is defined with respect to the minor axis and the major axis is aligned with the keying portion and the locking feature of the fiber optic connector; and a multiport comprising a linear array of connection ports disposed on the multiport that define a connection plane aligned on centerlines of the linear array of connection ports, wherein the fiber optic connector is received in the at least one connection port so that the major axis of the cable is perpendicular to the connection plane and the cable is routed away from the multiport along the connection plane, in combination with other recited limitations in the claim.  
Claims 2-4 depend from claim 1.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 5. Specifically, the prior art fails to disclose a fiber optic network, comprising at least one cable assembly, the at least one cable assembly comprising a fiber optic connector comprising a 
Claims 6-8 depend from claim 5.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 9. Specifically, the prior art fails to disclose a fiber optic network, comprising at least one cable assembly, the at least one cable assembly comprisingPage 17 of 21Attorney Docket No.: HI19-051 a fiber optic connector comprising a housing which includes a rear portion comprising a rear end and a front portion comprising a front end with a longitudinal passageway extending from the rear end to the front end with a keying portion disposed on an opposite side from a locking feature of the housing, wherein the locking feature is integrally formed in the rear portion, and a transition region is disposed 
Claims 10-25 depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883